Citation Nr: 0017088	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-05 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for disability 
manifested by bilateral hip pain.

3.  Entitlement to service connection for residuals of an 
umbilical hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1996 to April 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  

The Board notes that, in addition to the denial of service 
connection for the issues on appeal, the veteran was granted 
service connection for lumbar strain, right ankle sprain and 
bilateral mallet toe by way of the September 1998 rating 
decision on appeal.  The veteran submitted her notice of 
disagreement in November 1998, wherein she disagreed with the 
initial disability rating for the three service connected 
disabilities.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The veteran was then issued a statement of the case 
that addressed all six issues in January 1999.  However, when 
she submitted her substantive appeal in March 1999, she 
specifically identified only the issues on appeal on her VA 
form 9.  Her case was then certified on appeal to the Board 
in April 1999.

In January 2000, the Board received a VA Form 21-4138, 
Statement in Support of Claim, dated in November 1999, from 
the veteran that was forwarded from the RO without any 
comment or correspondence.  The statement said that it was an 
appeal of the three higher rating issues noted on the January 
1999 statement of the case.  The veteran also stated that she 
wanted a hearing with respect to those issues.  Finally, the 
veteran noted that her claims file was currently before the 
Board and she did not want it recalled prior to the 
resolution of her then pending appeal.  As the higher rating 
issues have not been certified on appeal and as there may be 
a question of timing of the veteran's purported appeal of the 
issues, the Board is referring those issues back to the RO 
for such further action as may be necessary.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's fibromyalgia is related to her military 
service.

3.  The claims of entitlement to service connection for 
disability manifested by bilateral hip pain and residuals of 
an umbilical hernia are not supported by cognizable evidence 
demonstrating that the claims are plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  Fibromyalgia was incurred in service.  38 U.S.C.A. §§  
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The claims of entitlement to service connection for 
disability manifested by bilateral hip pain and an umbilical 
hernia are not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty in the Army from October 
1996 to April 1998 when she was discharged by reason of 
physical disability.  The veteran's diagnoses were 
fibromyalgia and bilateral hip pain, secondary to the 
fibromyalgia.  The Army determined that the fibromyalgia 
existed prior to service and was not aggravated by service. 

The veteran's entrance physical examination, dated in May 
1996, contained no findings relative to fibromyalgia, 
bilateral hip pain, joint pain in general, or an umbilical 
hernia.  On an Applicant Medical Prescreening Form, the 
veteran denied having any type of joint pain and denied ever 
having been hospitalized.  She further denied ever having had 
any difficulty standing for a long time.  

The veteran entered onto active duty on October 15, 1996.  An 
entry dated October 30, 1996, reflects that she was seen with 
complaints of hip pain.  X-rays of the hips were interpreted 
as showing no abnormality.  An orthopedic consultation, dated 
the same day, noted a reported medical history of Ehlers-
Danlos syndrome.  X-rays of the left hip were interpreted to 
show no abnormalities.

For definitional purposes only, the Board notes that 
STEDMAN'S MEDICAL DICTIONARY 1729 (26th Ed., 1995) defines 
Ehlers-Danlos syndrome as "a group of inherited generalized 
connective tissue diseases characterized by over-elasticity 
and friability of the skin, hypermobility of the joints, and 
fragility of the cutaneous blood vessels and sometimes large 
arteries, due to deficient quality or quantity of collagen..."  
Id. at 1729.  

The veteran was seen on a number of occasions with continued 
complaints of back pain, hip pain and joint pain.  A bone 
scan of the pelvis and below, performed in February 1997, was 
interpreted to show no evidence of a stress fracture.  X-rays 
of the hips in May 1997 were interpreted to show no 
abnormalities.  The veteran's generalized complaints were not 
given a specific, verified diagnosis.  She was returned from 
her assignment in Korea to a medical holding company at Irwin 
Army Community Hospital (IACH), at Fort Riley, Kansas, in 
October 1997.

A treatment entry, dated in November 1997, provided a number 
of possible diagnoses for the veteran's complaints of joint 
pain.  The possible diagnoses included: Reiter's syndrome; 
polymyalgia rheumatica; ankylosing spondylitis; and, 
fibromyalgia.  The examiner doubted a diagnosis of 
fibromyalgia due to the absence of trigger points.  The 
veteran was then given rheumatology consultation at Brooke 
Army Medical Center (BAMC) in January 1998.  The examiner's 
pertinent impressions there were:  typical fibromyalgia 
syndrome; and Ehlers-Danlos Type III (Benign Hypermobility 
Syndrome).

A medical evaluation board, consisting of a narrative 
summary, was prepared in January 1998.  The examiner noted 
the veteran's history of back pain soon after her entry onto 
active duty.  He also noted her history of treatment and 
evaluation up to her diagnosis of fibromyalgia in January 
1998.  A review of the veteran's major systems noted painful 
and swollen joints with complaints of headaches.  She also 
complained of dizziness, fainting spells, chronic and 
frequent colds, history of sinusitis, occasional shortness of 
breath, occasional pain and pressure in the chest, occasional 
heart trouble, occasional cramps in her legs.  She had 
recurrent back pain and a trick or locked knee as well as 
foot trouble.  The examiner stated that these things, in 
their entirety, could be explained by the veteran's 
fibromyalgia.  He added that it was difficult to relate if 
this existed prior to entry and deferred an opinion.  The 
final diagnoses were: fibromyalgia syndrome, as diagnosed by 
rheumatology service at BAMC; bilateral hip pain, secondary 
to diagnosis number one (fibromyalgia); and, chronic right 
ankle pain.  The examiner added that it was questionable as 
to whether the veteran met procurement standards at the time 
of her enlistment.  However, she no longer met retention 
standards.

In addition to her joint pain complaints, the veteran was 
first treated for complaints of umbilical pain in October 
1997.  She gave a history of having a hernia at age two or 
three.  She said that she had experienced pain, off and on, 
over the past two to four years.  A surgical consultation, 
dated in November 1997, found that the veteran had a "tiny 
UH [umbilical hernia] that is reducible and tender."  A 
clinical entry, dated in December 1997, reported that the 
veteran's recurrent umbilical hernia was repaired.  The 
medical board referred to the veteran's umbilical hernia by 
history but made no finding of any current problem.  

A DA Form 3947, Medical Evaluation Board Proceedings (MEBP), 
dated in February 1998, noted the same diagnoses as the 
medical evaluation board cited above.  Further, the MEBP 
cited an approximate date of origin of 1998.  The MEBP 
determined that the veteran's disabilities did not exist 
prior to service and were not aggravated by service.  It was 
recommended that the veteran's case be decided by a Physical 
Evaluation Board (PEB).  The veteran indicated her 
concurrence with the MEBP findings and recommendation by her 
initials on the form.

The PEB reported its findings on a DA Form 199, Physical 
Evaluation Board (PEB) Proceedings, dated in February 1998.  
The PEB found that the veteran's fibromyalgia first 
manifested itself within the second week of service.  In 
addition, the veteran was diagnosed with Ehlers-Danlos 
syndrome, a familial disorder known to exist prior to service 
and which was known to accentuate the development of 
fibromyalgia.  The PEB held that the veteran's fibromyalgia 
existed prior to service and was not permanently aggravated 
by service.  The disability was found to have increased only 
to the extent of its accepted normal and natural progression.  
The veteran then indicated her acceptance of the PEB findings 
by her initials on the DA Form 199.

The veteran was then discharged from service in April 1998.  
She then submitted her claim for entitlement to VA disability 
compensation in April 1998.

The veteran was afforded a VA examination in December 1998.  
The veteran complained of multiple joint pain.  She also 
complained of abdominal pain that she attributed to her 
umbilical hernia surgery in service.  The examiner provided a 
pertinent diagnosis of fibromyalgia.  The examiner provided 
an addendum wherein the diagnoses listed were: fibromyalgia, 
flat feet, and, status post umbilical hernia repair 1998 
[sic].  The examiner further stated that, for the conditions 
of lumbar strain, bilateral hip condition, and right ankle 
strain there were no diagnoses based on physical objective 
findings.  Range of motion of the spine, hips and ankles was 
entirely within normal limits and x-ray findings of those 
joints did not reveal any joint abnormalities.

The veteran submitted a notice of disagreement in her case in 
November 1998.  She said that, even if her conditions 
preexisted service, the disabilities worsened during service.


II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §  
3.303(a) (1999).  In addition, a veteran will be considered 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of her entrance into service, or 
where clear and unmistakable evidence (obvious or manifest) 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1132 (West 1991); 38 C.F.R. § 3.304(b) (1999). 
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (1999). 

There are medical principles so universally recognized as to 
constitute clear and unmistakable proof, and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary. Consequently, with 
notation or discovery during service of such residual 
conditions with no evidence of the pertinent antecedent 
active disease or injury during service the conclusion must 
be that they preexisted service.  Similarly, manifestation of 
lesions or symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period will establish pre-
service existence.  38 C.F.R. § 3.303(c).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

A.  Fibromyalgia

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded. 38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. App. 
78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

The initial question for the Board is whether the veteran's 
claimed fibromyalgia existed prior to service.  She is 
currently diagnosed with fibromyalgia.  The May 1996 
enlistment examination and report of medical history were 
negative for complaints of joint and muscle pain and there 
was no diagnosis of fibromyalgia or Ehlers-Danlos syndrome.  
Therefore, the veteran is considered to have been in sound 
condition at enlistment unless there is clear and 
unmistakable evidence showing that the disorder existed prior 
to enlistment.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).

In this case, the veteran was treated for complaints of what 
was later diagnosed as fibromyalgia, within her first two 
weeks of active duty.  Further, she related a history of a 
diagnosis of Ehlers-Danlos syndrome in October 1996, a 
diagnosis that was later confirmed by military physicians.  
The physician that prepared the veteran's medical board 
report deferred an opinion as to whether fibromyalgia existed 
prior to service.  The members of the MEBP decided that the 
veteran's fibromyalgia did not preexist service and was not 
aggravated by service.  However, the PEB made specific 
findings that the veteran's Ehlers-Danlos syndrome was a 
familial disorder.  Further, the PEB found that Ehlers-Danlos 
syndrome accentuated the development of fibromyalgia.  
Finally, the PEB concluded that the veteran's fibromyalgia 
preexisted her entry into service and increased only to the 
extent of its accepted normal and natural progression.

The Board does not find such evidence to rise to the level of 
clear and unmistakable evidence sufficient to rebut the 
presumption of soundness.  The only evidence to support the 
conclusion that the veteran's fibromyalgia existed prior to 
service are the findings of the PEB.  However, there were no 
medical findings provided to support that conclusion.  The 
Board notes that "[a] bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
Gahman v. West, 13 Vet. App. 148 (1999) (citing Miller v. 
West, 11 Vet. App. 345, 348 (1998).  Accordingly, the Board 
finds that the veteran's fibromyalgia was incurred in service 
and entitlement to service connection is established.  

B.  Disability Manifested by Bilateral Hip Pain/Umbilical 
Hernia

The initial question which must be answered in this case is 
whether the veteran has presented well-grounded claims for 
service connection for a disability manifested by her 
bilateral hip pain and umbilical hernia.  In this regard, the 
veteran has the "burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded;" that is, the claim must be 
plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
As will be shown, the veteran has failed to submit the 
necessary well grounded claims.

In order for a claim to be well grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Evidence and not merely 
allegations must support a well-grounded claim.  Tirpak v 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  Morton v. West, 12 Vet. App. 477, 
486 (1999).

Disability Manifested by Bilateral Hip Pain

In regard to the veteran's claim for entitlement to service 
connection for a bilateral hip disorder, the Board notes that 
the SMRs clearly attribute her hip pain to her diagnosis of 
fibromyalgia.  X-rays and a bone scan of the hips in service 
were negative.  The November 1998 VA examination found no 
reportable condition related to the hips.  X-rays at that 
time were also negative.  

The veteran has failed to provide any evidence of a separate 
disability involving her hips.  The only symptom identified 
is pain, pain that has been attributed to her diagnosed 
fibromyalgia.  Even if the veteran's hip pain had not been 
attributed to her fibromyalgia there would still be no basis 
to grant service connection in light of the lack of a 
diagnosed condition and negative x-ray and bone scan tests.  
The Board notes "that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282,285 (1999).  Absent proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Umbilical Hernia

The veteran contends that even if her umbilical hernia 
preexisted service, it was aggravated by service.

As with the veteran's fibromyalgia there is no finding 
pertinent to an umbilical hernia at the time of her May 1996 
enlistment physical examination.  Therefore, the veteran is 
considered to have been in sound condition at enlistment 
unless there is clear and unmistakable evidence showing that 
the disorder existed prior to enlistment.  38 U.S.C.A. § 
1132; 38 C.F.R. § 3.304(b).

The veteran was first treated for umbilical pain in October 
1997.  At the time she related a history of umbilical hernia 
surgery when she was two or three years of age.  She also 
related a current history of pain going back two to four 
years.  An entry dated in November 1997 diagnosed a current 
umbilical hernia.  However, there were no additional clinical 
records to state whether or not there were findings to show 
that the current umbilical hernia preexisted service.  
Therefore, the Board must conclude that the veteran's 
umbilical hernia did not preexist service.  See Gahman and 
Miller.

However, that does not end the discussion.  The veteran 
underwent a hernia repair in December 1997.  There were no 
reported complications and no indication in the subsequent 
SMRs of any further problem.  The January 1998 medical 
evaluation board referred to the umbilical hernia by history 
only, as did the November 1998 VA examination.  In short, 
there is no evidence of a current disability.  

Again, absent proof of a present disability there can be no 
valid claim.  Accordingly, the veteran's claim is denied.  
Brammer v. Derwinski, 3 Vet. App. at 225; Rabideau v. 
Derwinski, 2 Vet. App. at 144.


ORDER

Entitlement to service connection for fibromyalgia is 
granted.

Entitlement to service connection for disability manifested 
by bilateral hip pain and umbilical hernia is denied.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

 

